      Case: 1:19-cv-01218 Document #: 34 Filed: 07/26/19 Page 1 of 3 PageID #:106




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 NASIM GHEBARI,

       Plaintiff,                                       Case No: 1:19-cv-01218

 v.
                                                        Honorable Judge Robert M. Dow, Jr.
 NATIONAL GAS AND ELECTRIC, LLC and
 JOHN DOES 1-10,

       Defendants.

  AGREED MOTION FOR EXTENSION OF TIME TO RESPOND TO DEFENDANT’S
                 MOTION FOR SUMMARY JUDGMENT

         NOW COMES Nasim Ghebari (“Plaintiff”), by and through his counsel, Sulaiman Law

Group, Ltd., moving this Honorable Court to extend time for Plaintiff to file his response to

Defendant National Gas and Electric, LLC (“Defendant”) Motion for Summary Judgment, and in

support thereof, stating as follows:

      1. On June 6, 2019, Defendant filed its Motion for Summary Judgment. [Dkt. 27].

      2. On July 8, 2019, this Honorable Court scheduled for Plaintiff’s Rule 56(d) affidavit to be

filed July 26, 2019 and Defendant’s response on August 9, 2019. [Dkt. 33].

      3. Although Plaintiff’s counsel has given priority to the finalization of his summary judgment

response brief, due to competing deadlines, Plaintiff is unable to file his Rule 56(d) Affidavit by

the deadline set forth by this Honorable Court.

      4. Counsel for Plaintiff conferred with Defendant’s counsel regarding an extension of the

deadline and Defendant has no objection to the relief requested herein.

      5. Plaintiff is seeking an extension up to and including August 13, 2019 to file his response

to Defendant’s Motion for Summary Judgment.



                                                  1
     Case: 1:19-cv-01218 Document #: 34 Filed: 07/26/19 Page 2 of 3 PageID #:106




    6. Plaintiff’s seeks this extension in good faith and no party will be prejudiced by the

extension.

    7. The extension of time is not meant for purposes of unnecessary delay and will not prejudice

any party in the litigation.

    8. The parties also agree to extend the deadline for Defendant’s reply brief accordingly. The

due date for Defendants’ response should be extended 14-days to be due August 27, 2019.

        WHEREFORE, Plaintiff respectfully requests that this Court extend the deadline to file

his response to Defendant’s Motion for Summary Judgment through August 13, 2019, and extend

Defendant’s time to submit its response through August 27, 2019.



        Date: July 26, 2019                                 Respectfully submitted,

                                                            /s/ Marwan R. Daher
                                                            Marwan R. Daher
                                                            Counsel for Plaintiff
                                                            Sulaiman Law Group, LTD
                                                            2500 S. Highland Ave., Ste. 200
                                                            Lombard, IL 60137
                                                            Phone (630)575-8181
                                                            Fax: (630)575-8188




                                                2
    Case: 1:19-cv-01218 Document #: 34 Filed: 07/26/19 Page 3 of 3 PageID #:106




                              CERTIFICATE OF SERVICE

        I, Marwan R. Daher, an attorney, certify that on July 26, 2019, I caused the foregoing
AGREED MOTION TO EXTEND PLAINTIFF’S RULE 56(D) AFFIDAVIT to be served upon counsel of
record through operation of the Court’s Case Management/Electronic Case File (CM/ECF) system.



                                                  /s/ Marwan R. Daher
                                                  Counsel for Plaintiff




                                              3
